113 F.3d 564
79 A.F.T.R.2d (RIA) 97-2389
ESTATE OF Marguerite S. MILLIKIN, Deceased;  QuentinAlexander, Executor, and Severance A. MillikinTrust B Society National Bank, FormerlyAmeriTrust Company, Trustee,Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-1012.
United States Court of Appeals,Sixth Circuit.
May 2, 1997.

Before:  MARTIN, C.J.;   MERRITT, KENNEDY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED, that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.


4
It is further ORDERED that the parties may file supplemental briefs simultaneously not later than Friday, May 23, 1997.  Reargument will be scheduled for Wednesday, June 11, 1997.